Title: From John Adams to John Adams, 22 April 1825
From: Adams, John
To: Adams, John



My Dear Grand Son
Quincy 22 April 1825

You have been the most punctual correspondent that I ever had except your Brother—but for four weeks past I have been constantly disappointed, whenever I have enquired for a Letter from John—but I have constantly been compelled to make an apology by recollecting that you have been overwhelmed with business of more importance to the public, than soothing my curiosity— Yet I never can be easy without some comfortable information of the health and spirits of Madame la “Presidente des etats unies de la merique”—we have learnt however that you have removed into the Presidents House which I hope is more wholesome and comfortable habitation than it was when I was there, if it is not,—I should say with Voltair, to the Regent Duke of Orleans “jespere que votre altess royal ne se chargera pas demon lodgment”—
we have not any news to tell you here—but we expect to receive an eloquent Oration delivered on the 19th. at Concord by Mr Everett, which no doubt will be permanent monument of that days Battle, a day that I reckon among the most memorable of my life, for on that day, I was received by their highmightynesses as minister from the United States—And several other curious events of my life happened on that day—And on that day I embarked from Cow’s, for America with your Grand Mother—
The drought is excessively severe, and we have had many destructive fires in Boston and the Country, we have had an hundred acres of woodland burnt in Quincy, which is a serious calamity for fuel has become a scarce article, and we shall be obliged to furnish ourselves with fire wood from the Eastern Country—
I am your affectionate / Grand Father.
John Adams—